Citation Nr: 1424549	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  10-03 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left elbow disability.

2. Entitlement to service connection for a left elbow disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Adams, Counsel
INTRODUCTION

The Veteran had active duty from March 1953 to March 1955 and from May 1955 to June 1956.

These matters are on appeal form a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran was scheduled for a Video Conference hearing in May 2014.  However, the Veteran failed to appear for the scheduled hearing.  His request for a Board hearing is therefore deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a left elbow disability, bilateral hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed decision dated in August 1956, service connection for a left elbow condition was denied on the basis that there was no evidence of a superimposed injury or disease during service which aggravated the Veteran's left elbow condition.

2.  Evidence received since the August 1956 rating decision is new and raises a reasonable possibility of substantiating the underlying claim for service connection for a left elbow condition.




CONCLUSIONS OF LAW

1.  The August 1956 denial of service connection for a left elbow condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2013).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a left elbow condition.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Since the Board is reopening the claim for a left elbow disability there is no need to discuss whether the Veteran has received sufficient notice insofar as the specific reasons for the prior final denial.  Even if he has not, this is inconsequential and, at most, harmless error.  Kent v. Nicholson, 20 Vet. App. 1 (2006); see also Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

II.  New and Material Evidence

In August 1956, the RO denied service connection for a left elbow condition on the basis that there was no evidence of a superimposed injury or disease during service which would aggravate the condition.  The Veteran did not appeal this adverse determination, nor did he submit any additional evidence within a year following this decision.  38 C.F.R. § 3.156(b).  The decision therefore became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2013).

Since the August 1956 rating decision, newly-received evidence includes a lay statement from V.G., a fellow service member, who stated that he was familiar with the Veteran's fractured arm-the Veteran claims that he witnessed his elbow injury during service.  This evidence is new in that it was not previously of record.  It is also material because it relates to the existence of a superimposed left elbow injury during service, a previously unestablished fact necessary to substantiate the claim on appeal.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Consequently, since new and material evidence has been received since the RO's August 1956 decision, the claim is reopened.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, the claim for service connection for a left elbow disability is reopened.  To this extent only, the appeal is granted.


REMAND

As regards the Veteran's left elbow disability, the Veteran contends that had a pre-existing left elbow disability that was aggravated during his service.

The STRs include a January 1953 enlistment examination from the Veteran's first period of service reflects a normal clinical evaluation of the upper extremities.  However, records dated in June, August, and September 1953 indicate complaints of left elbow pain.  Notably, an August 1953 clinical note indicates a pre-existing left elbow injury; a permanent profile which prohibited push-ups, pull-ups, and heavy lifting; and the Veteran's complaint of experiencing left arm pain while doing heavy lifting in a store room.

An April 1955 VA examination indicates a diagnosis of old healed supracondylar fracture, left elbow, with residual lateral bowing.  An X-ray examination indicated a residual fracture (childhood) moderate.  A June 1956 discharge examination indicates deviation of the left forearm medially from the elbow on extension.  
During a VA joints examination in March 2009, X-ray examination of the left elbow revealed a deformity of the lateral epicondyle of the humerus that the examiner opined was most likely from a previous fracture that existed prior to entry to service.  The examiner opined that it was less likely than not that the Veteran's elbow injury was aggravated beyond the normal progression during service.  However, the VA examiner seemingly discounted, or overlooked, the STRs which indicate several complaints of left arm pain, including the August 1953 complaint of left arm pain after heavy lifting during service which suggests a possible aggravation of a pre-existing left elbow disability during service.  Accordingly, the March 2009 opinion is inadequate for adjudication purposes.  On remand, the Veteran should be provided another VA examination and a second opinion should be obtained concerning whether the Veteran has any pre-existing left elbow disability that was aggravated by his active service.  See, Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).38 C.F.R. § 3.159 (2013).

In regards to the Veteran's claims for bilateral hearing loss and tinnitus, the STRs, including entrance and separation examinations, reveal no hearing abnormality, and that whisper voice testing was 15/15 bilaterally.  There are no audiological findings in the STRs.  However, a November 1953 clinical note indicates "trouble with left ear" due to a possible ear infection.  

VA treatment records indicate diagnoses of perforation of the left tympanic membrane and otitis in an active problem list.  In July 2003, the Veteran complained of bilateral hearing loss and ringing that was worse in his left ear.  In March 2007, private physician Dr. L.L. opined that the Veteran's hearing loss was probably due to otosclerosis.

On March 2009 VA audiology examination, the Veteran presented with a history of service in Army supply while stationed in Alaska.  He contended that in 1952 he was out in ice and snow and contacted his superior about coldness in his ears, but his ears were never bad enough to bring him to the clinic.  He was diagnosed with bilateral hearing loss.  In a November 2009 opinion, the examiner opined that the Veteran's hearing loss and tinnitus were not caused by his service, based on his length of service, civilian noise exposure, and documented progression of hearing loss since 1991.  However, the VA examiner seemingly discounted, or overlooked, the STRs which indicate a left ear infection and current diagnoses of perforation of the left tympanic membrane and otitis.  This is relevant because the Veteran has complained of greater hearing loss and tinnitus in the left ear.  Accordingly, the November 2009 opinion is inadequate for adjudication purposes.  On remand, the Veteran should be provided another VA examination and a second opinion should be obtained concerning whether the Veteran has any hearing loss and tinnitus that is etiologically related to his active service.  See, Barr, supra.

A review of the Veteran's paper claims file shows that the most recent VA medical records are dated in November 2009.  Accordingly, any outstanding VA treatment records, if extant, must be secured on remand.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a complete copy of the VA treatment records since November 2009.  If the records are not available, or if the search for the records yields a negative result, that fact should be clearly documented on the Veteran's electronic claims file uploaded to the Veteran's electronic Virtual VA claims file, and the Veteran notified of the efforts made to obtain such records.

2.  Then, schedule an appropriate VA examination by an examiner other than the March 2009 VA examiner to determine the nature and etiology of any left elbow disability.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.

(a)  Diagnose any left elbow disability.

(b)  Is there clear and unmistakable (obvious, manifest, or undebatable) evidence that the Veteran had a left elbow disability that preexisted his active duty service?  Specify this evidence if it exists.  Specifically discuss the Veteran's normal entrance examination report with regard to the Veteran's upper extremities.

(c)  If it is determined that a left elbow disability clearly and unmistakably preexisted service, is there is clear and unmistakable (obvious, manifest, or undebatable) evidence that the preexisting left elbow disability was not aggravated beyond the natural progression of the condition? 

(d)  If there is insufficient evidence showing that a left elbow disability preexisted or, if preexisting, was not aggravated beyond the natural progression of the disorder (i.e., a lack of clear and unmistakable evidence), is it is as likely as not (a 50 percent probability or greater) that the Veteran currently has a left elbow disability that had its onset in service or is otherwise etiologically related to any period of his active service?

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

In rendering the requested opinions, the physician should specifically consider and discuss the Veteran's contentions, the lay statements of record, his service treatment records, VA and private medical records, and VA examinations and opinions.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Schedule an appropriate VA examination by an examiner other than the March 2009 VA examiner to determine the nature and etiology of any bilateral hearing loss and tinnitus.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.

Is it at least as likely as not (50 percent or more probability) that the Veteran's bilateral hearing loss and tinnitus had their onset in or are etiologically-related to any period of the Veteran's active duty service, including due to a cold exposure and treatment for a possible ear infection in 1953, or manifested within one year of the Veteran's active duty?

In rendering the requested opinions, the physician should specifically consider and discuss the Veteran's contentions, the lay statements of record, his service treatment records, VA and private medical records, and VA examinations and opinions.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





[CONTINUED ON NEXT PAGE]


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


